COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER DENYING MOTION FOR REHEARING EN BANC

Appellate case name:     In the Interest of J.M.G., a Child

Appellate case number:   01-17-00690-CV

Trial court case number: 16FD3374

Trial court:             County Court at Law No. 2 of Galveston County

       It is ordered that the motion for rehearing en banc is DENIED. All other pending motions
are DISMISSED.

Judge’s signature: ____/s/ Peter Kelly_______
                    Acting individually  Acting for the Court


Panel consists of Chief Justice Radack and Justices Keyes, Lloyd, Kelly, Goodman, Landau,
Hightower, and Countiss.



Date: November 12, 2019